Exhibit 10.31

MANUFACTURERS' SERVICES LIMITED

2000 EMPLOYEE STOCK PURCHASE PLAN, AS AMENDED

 

SECTION 1.  PURPOSE OF PLAN

                    The Manufacturers' Services Limited 2000 Employee Stock
Purchase Plan (the "Plan") is intended to provide a method by which eligible
employees of Manufacturers' Services Limited, a Delaware corporation ("MSL"),
and such of its Subsidiaries as the Board of Directors of MSL (the "Board of
Directors") may from time to time designate (MSL and such Subsidiaries being
hereinafter referred to as the "Company") may use voluntary, systematic payroll
deductions to purchase shares of common stock, $.001 par value of MSL (such
common stock being hereafter referred to as "Stock") and thereby acquire an
interest in the future of MSL.  For purposes of the Plan, a "Subsidiary" is any
corporation that would be treated as a subsidiary of MSL under Section 424(f) of
the Internal Revenue Code of 1986, as amended (the "Code").  The Plan is
intended to qualify under Section 423 of the Code and shall be construed
accordingly.

SECTION 2.  OPTIONS TO PURCHASE STOCK

                    Under the Plan, there is available an aggregate of not more
than 750,000 shares of Stock (subject to adjustment as provided in Section 15)
for sale pursuant to the exercise of options ("Options") granted under the Plan
to employees of the Company ("Employees") who meet the eligibility requirements
set forth in Section 3 hereof ("Eligible Employees").  The Stock to be delivered
upon exercise of Options under the Plan may be either shares of authorized but
unissued Stock or shares of reacquired Stock, as the Board of Directors may
determine.

SECTION 3.  ELIGIBLE EMPLOYEES

                    Except as otherwise provided below, each Employee of the
Company will be eligible to participate in the Plan.

                    (a)  Any Employee who immediately after the grant of an
Option would own (or pursuant to Section 423(b)(3) of the Code would be deemed
to own) stock possessing 5% or more of the total combined voting power or value
of all classes of stock of the employer corporation or of its parent or
subsidiary corporations, as defined in Section 424 of the Code, will not be
eligible to receive an Option to purchase Stock pursuant to the Plan.

                    (b)  No Employee will be granted an Option under the Plan
that would permit his or her rights to purchase shares of stock under all
employee stock purchase plans of the employer corporation and parent and
subsidiary corporations, as defined in Section 424 of the Code, to accrue at a
rate which exceeds $25,000 in fair market value of such stock (determined at the
time the Option is granted) for each calendar year during which any such Option
granted to such Employee is outstanding at any time, as provided in Section 423
of the Code.

                    (c) The following categories of Employees shall not be
eligible to participate in the Plan:  (i) Employees whose customary employment
for the Company is twenty (20) hours or less per week, (ii) Employees whose
customary employment for the Company is for not more than five (5) months in any
calendar year.

SECTION 4.  METHOD OF PARTICIPATION

                    The periods commencing on the Company’s payroll cycle ending
on or about August 1 and  February 1 or such other dates as the Board of
Directors (or the Board’s delegate) shall determine will be termed "Option
Periods."  Provided that on a one time basis, the Option Period in the third
quarter of 2001 will commence on the Company’s payroll cycle ending on or about
September 1 and end on or about January 31, 2002. Each person who is an Eligible
Employee on the date that is 15 days prior to an Option Period and will be an
Eligible Employee on the first day of such Option Period may elect to
participate in the Plan by executing and delivering, at least 15 days prior to
the first day of such Option Period, a payroll deduction authorization in
accordance with Section 5.  Such Employee will thereby become a participant
("Participant") on the first day of such Option Period and will remain a
Participant until his or her participation is terminated as provided in the
Plan.

SECTION 5.  PAYROLL DEDUCTION

                    The payroll deduction authorization will request withholding
at a rate (in whole percentages) of not less than 1% nor more than 10% from the
Participant's Compensation by means of substantially equal payroll deductions
over the Option Period from payroll periods ending in the Option Period.  For
purposes of the Plan, "Compensation" means base pay, overtime, bonuses and other
remuneration paid by the Company and includible in a Participant's taxable
income, plus any such amounts that would be includible in the Participant's
taxable income but for a deferral election under Section 401(k) of the Code, but
not including income arising from the grant or vesting of a stock option or
other stock award or from the disposition of stock acquired under such an
award.  A Participant may change the withholding rate of his or her payroll
deduction authorization by written notice delivered to the Company at least 15
days prior to the first day of the Option Period as to which the change is to be
effective.  All amounts withheld in accordance with a Participant's payroll
deduction authorization will be credited to a withholding account maintained in
the Participant's name on the books of the Company.  Amounts credited to the
withholding account shall belong to the Company and shall not be required to be
set aside in trust or otherwise segregated from the Company's general assets.

SECTION 6.  GRANT OF OPTIONS

                    Each person who is a Participant on the first day of an
Option Period will be granted, as of such day and for such Period, an Option
entitling the Participant to acquire shares of Stock equal in number to the
lesser of:

    (a)  the whole number (disregarding any fractional share amount) determined
by dividing $12,500 by the fair market   value of one share of Stock on the
first day of the Option Period; and

 

 

    (b)  the number (rounded down to the nearest whole number) determined by
dividing (i) the balance credited to the     Participant's withholding account
on the last day of the Option Period, by (ii) the purchase price per share of
the Stock  determined under Section 7.

MSL will reduce, on a substantially proportionate basis, the number of shares of
Stock purchasable by each Participant upon exercise of his or her Option for an
Option Period in the event that the number of shares then available under the
Plan is insufficient.  Option grants under this Section 6 shall be automatic and
need not be separately documented.

SECTION 7.  PURCHASE PRICE

                    The purchase price of Stock issued pursuant to the exercise
of an Option will be 85% of the fair market value of the Stock at (a) the time
of grant of the Option or (b) the time at which the Option is deemed exercised,
whichever is less.  Fair market value will mean the Closing Price of the Stock. 
The "Closing Price" of the Stock on any business day will be the last sale
price, regular way, with respect to such Stock, or, in case no such sale takes
place on such day, the average of the closing bid and asked prices, regular way,
with respect to such Stock, in either case as reported in the principal
consolidated transaction reporting system with respect to securities listed or
admitted to trading on the New York Stock Exchange; or, if such Stock is not
listed or admitted to trading on the New York Stock Exchange, as reported in the
principal consolidated transaction reporting system with respect to securities
listed on the principal national securities exchange on which such Stock is
listed or admitted to trading; or, if such Stock is not listed or admitted to
trading, the last quoted price with respect to such Stock, or, if not so quoted,
the average of the high bid and low asked prices in the over-the-counter market
with respect to such Stock, as reported by the National Association of
Securities Dealers, Inc. Automated Quotation System or such other similar system
then in use; or, if on any such date such Stock is not quoted by any such
organization, the average of the closing bid and asked prices with respect to
such Stock, as furnished by a professional market maker making a market in such
Stock selected by the Board of Directors in good faith; or, if no such market
maker is available, the fair market value of such Stock as of such day as
determined in good faith by the Board of Directors.

SECTION 8.  EXERCISE OF OPTIONS

                    If any Employee is a Participant in the Plan on the last
business day of an Option Period, he or she will be deemed to have exercised the
Option granted to him or her for that Period.  Upon such exercise, the Company
will apply the balance of the Participant's withholding account to the purchase
of the number of whole shares of Stock determined under Section 6 and as soon as
practicable thereafter will issue and deliver certificates for said shares to
the Participant or otherwise evidence the transfer of ownership of said shares
and will return to him or her the balance, if any, of his or her withholding
account in excess of the total purchase price of the shares so issued; provided,
that if the balance left in the account consists solely of an amount equal to
the value of a fractional share it will be retained in the Account and carried
over to the next Period.  No fractional shares will be issued hereunder.

                    Notwithstanding anything herein to the contrary, MSL's
obligation to issue and deliver shares of Stock under the Plan will be subject
to the approval required of any governmental authority in connection with the
authorization, issuance, sale or transfer of said shares, to any requirements of
any national securities exchange applicable thereto, and to compliance by MSL
with other applicable legal requirements in effect from time to time.

SECTION 9.  INTEREST

                    No interest will be payable on withholding accounts.

SECTION 10.  CANCELLATION AND WITHDRAWAL

                    A Participant who holds an Option under the Plan may at any
time prior to exercise thereof under Section 8 cancel all (but not less than
all) of his or her Options by written notice delivered to the Company.  Upon
such cancellation, the balance in the Participant's withholding account will be
returned to the Participant.

                    A Participant may terminate his or her payroll deduction
authorization as of any date by written notice delivered to the Company and will
thereby cease to be a Participant as of such date.  Any Participant who
voluntarily terminates his or her payroll deduction authorization prior to the
last business day of an Option Period will be deemed to have canceled his or her
Option.

SECTION 11.  TERMINATION OF EMPLOYMENT

                    Except as otherwise provided in Section 12, upon the
termination of a Participant's employment with the Company for any reason, he or
she will cease to be a Participant, any Option held by him or her under the Plan
will be deemed canceled, the balance of his or her withholding account will be
returned, and he or she will have no further rights under the Plan.

SECTION 12.  DEATH OF PARTICIPANT

                    A Participant may elect that if death should occur during an
Option Period the balance, if any, of the Participant's withholding account at
the time of death will be applied at the end of the Period to the exercise of
the Participant's Option and the shares thereby purchased under the Option (plus
any balance remaining in the Participant's withholding account) will be
delivered to the Participant's designated beneficiary or beneficiaries.  If the
Participant has more than one designated beneficiary, the Company will determine
the allocation among them and its determination will be final and binding on all
persons.  For purposes of the Plan, a Participant's designated beneficiary(ies)
shall be (i) such person or persons as are treated as the Participant's
beneficiary(ies) for purposes of the Company group life insurance plan
applicable to the Participant, or (ii) in the absence of any beneficiary
determined under clause (i), the Participant's estate.

SECTION 13.  EQUAL RIGHTS; PARTICIPANT'S RIGHTS NOT TRANSFERABLE

                    All Participants granted Options under the Plan with respect
to any Option Period will have the same rights and privileges.  Each
Participant's rights and privileges under any Option granted under the Plan will
be exercisable during the Participant's lifetime only by him or her and except
as provided at Section 12 above may not be sold, pledged, assigned, or
transferred in any manner.  In the event any Participant violates or attempts to
violate the terms of this Section, any Options held by him or her may be
terminated by the Company and, upon return to the Participant of the balance of
his or her withholding account, all of the Participant's rights under the Plan
will terminate.

SECTION 14.  EMPLOYMENT RIGHTS

                    Nothing contained in the provisions of the Plan will be
construed as giving to any Employee the right to be retained in the employ of
the Company or as interfering with the right of the Company to discharge any
Employee at any time.

SECTION 15.  CHANGE IN CAPITALIZATION

                    In the event of any change in the outstanding Stock of MSL
after January 1, 2000 by reason of a stock dividend, split-up, recapitalization,
merger, consolidation, reorganization, or other capital change, the aggregate
number and type of shares available under the Plan, the number and type of
shares under Options granted but not exercised, the maximum number and type of
shares purchasable under an Option, and the Option price will be appropriately
adjusted.

SECTION 16.  ADMINISTRATION OF PLAN

                    The Plan will be administered by the Board of Directors or
delegates of the Board which may include the Compensation Committee, which will
have the right to determine any questions which may arise regarding the
interpretation and application of the provisions of the Plan and to make,
administer, and interpret such rules and regulations as it will deem necessary
or advisable.  Reference to the Board of Directors in connection with its
administrative function under the Plan shall include its delegates.

SECTION 17.  AMENDMENT AND TERMINATION OF PLAN

                    MSL reserves the right at any time or times to amend the
Plan to any extent and in any manner it may deem advisable, by vote of the Board
of Directors or delegates of the Board which may include the Compensation
Committee; provided, that any amendment that would be treated as the adoption of
a new plan for purposes of Section 423 of the Code and the regulations
thereunder will have no force or effect unless approved by the shareholders of
MSL within twelve months before or after its adoption.

 

                    The Plan may be suspended or terminated at any time by the
Board of Directors.  In connection therewith, the Board of Directors may either
cancel outstanding Options or continue them and provide that they will be
exercisable either at the end of the applicable Option Period as determined
under Section 4 above or on such earlier date as the Board of Directors may
specify (in which case such earlier date shall be treated as the last day of the
applicable Option Period).

SECTION 18.  APPROVAL OF SHAREHOLDERS

The Plan and the exercisability of Options granted hereunder will be subject to
the approval of the shareholders of MSL obtained within twelve months before or
after the date the Plan is adopted by the Board of Directors.

 